DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4, 6-10, 13, 15-18, and 20-23 are pending. The written description rejection is withdrawn due to the amendment.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 23, 2021, with respect to the anticipation rejection of claims 1, 4, 6-8, and 22 in view of Nadeau, the anticipation rejection of claims 9 and 15 in view of Guemmer, and the obviousness rejection of claims 1, 6-10, 15-18 and 20-21 have been fully considered and are persuasive.  The anticipation and obviousness rejections have been withdrawn. 
Applicant's arguments filed with respect to enablement of the amended language of claims 4, 13 and 19 have been fully considered but they are not persuasive. The Examiner maintains that the specific structure of the application that achieves the function language “to translate in a radial direction” (see claims 1, 9, and 18) and “to translate relative to the housing such that a proximal edge of the shoe translates toward and away from the distal surface of the blade tip shroud” (see claims 4, and 13) is not enabled. Note that the functional langue is achieved by a specific pressure differential mechanism which results in moving of the seal relative to the tip shroud (see par. 42 of the application). Applicant has cited to references Chuong (US 9,995,163) and DiFrancesco (US 10,760,442) as examples of non-contacting radial seals that translates radially, and that one having ordinary skill in the would have been able to apply these types of pressure differential arrangements without undue experimentation. In the enablement analysis (see ii. The state of the art), the Examiner noted that there are references, such as the ones cited above, that deal with different pressure fluid being applied to opposites sides of a shoe or radially outer chamber to result in a translation. This does not appear to be the mechanism disclosed in the specification which relies upon fluid moving underneath shoe 154 creating force or suction which causes a radial the state of the art is a factor that weighs against enablement of the present invention.

Claim Objections
Claim 13 is objected to because of the following informalities:  it appears that “the non-contact radial seal maintains further comprises” should be changed to --the non-contact radial seal further comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-10, 13, 15, 18 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 9 and 18 are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).
The claims 1, 9 and 18 recite a shoe configured to translate in a radial direction, and claims 4 and 13 further recite the shoe being configured to translate relative to the housing such that a proximal edge of the shoe translates toward and away from the distal surface of the blade tip shroud. The functional language is achieved by a pressure differential which results in moving of the seal relative to the tip shroud. More specifically the specification describes the shoe is configured to translate towards the distal surface of the blade tip shroud in response to a pressure differential between a forward end of the shoe and an aft end of the shoe (see pars. 28, 42). As set forth previously, the structure that achieves the functional language of translating the shoe is not enabled, and the lack of the specific structure from the claims does not fix the enablement problem since the functional language is supported in conjunction with the structure set forward in the specification.
Regarding i) The amount of direction provided by inventor, the specification establishes that "as fluid moves aftward underneath shoe 154, (i.e. between shoe 154 and distal surface 160), it creates force, or suction, which causes radially inward (or proximal) edges 170 of shoe 154 to translate radially inwards toward distal surface 160, thereby reducing clearance 158" (see par. 42). The specification does not sufficiently describe how this force is generated and how to shape the shoe and inner surface to generate this resultant force. Further, it is not disclosed how the shoe is positioned, whether there is a biasing element, and how the clearance gap is maintained as the shroud radially translates. Regarding ii) The state of the art, the prior art does not include examples for shrouded blades configured to maintain a predetermined clearance via suction forces being generated by increasing pressure differentials. The prior art includes different pressure fluid being applied to opposite sides of a shoe or to a radially outer chamber to result in a translation (see Chuong, US Patent 9,995,163, DiFrancesco, US Patent 
	Claims 6-8, 10, 13, 15, 18 and 22-23 are not enabled based on their dependence on the above claims.

Claim Interpretation
	Applicant has amended the claims to include that the distal surface extends continuously, in a direction parallel to the central longitudinal axis of the gas turbine engine, between the forward surface and the aft surface. The Examiner notes that this limitation is being as an uninterrupted distal surface from the forward surface to the aft surface without any discontinuities (ex. seal fins 74, 76 in Seshadri Fig. 5, US 2019/0162074), and that the distal surface has at least a component extending in the axial direction. Note that the claim language does not limit the distal surface to only extending in the axial direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 4, 6-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 2019/0162074) in view of Guemmer (US 2008/0310961) and in further view of Bidkar (US 2014/0117624).
In regards to claim 1, Seshadri discloses a rotor system for a gas turbine engine (10, par. 20) comprising:
a shrouded blade assembly comprising:
a plurality of blades (40) circumferentially spaced about a central longitudinal axis of the gas turbine engine; 
an inner diameter shroud (52) fixed to a proximal end of the plurality of blades; and 
a blade tip shroud (42) fixed to a distal end of the plurality of blades and extending continuously 360° about the central longitudinal axis of the gas turbine engine (par. 24), the blade tip shroud comprising a distal surface (not labeled, outer surface of 42 not including seal fins 74, 76, see Fig. 4) oriented away from the central longitudinal axis of the gas turbine (Fig. 1), a forward surface (portion of 70, see Figs. 2- 5) oriented in a forward direction and located at a first axial end of the blade tip shroud, an aft surface (portion of 72) oriented in an aft direction and located at a second axial end of the blade tip shroud, the second axial end being opposite the first axial end (Figs. 2-5), the distal surface extends in a direction (A) parallel to the central longitudinal axis of the gas turbine engine, between the forward surface and the aft surface (Figs. 2-5, see Claim Interpretation above); 
a radial seal assembly (74, 76) located radially outward of the distal surface of the blade tip shroud.

Guemmer discloses a tip shroud (2) with a distal surface extending continuous between a forward surface and an aft surface (Fig. 1a).
Seshadri discloses a shroud with a radial seal, however does not disclose the shroud extending from a forward surface to an aft surface of the shroud. Guemmer, which is also directed to a radial seal in a turbomachine, discloses a radial seal assembly with a distal surface that extends from a forward surface to an aft surface, to utilize a known shroud configuration which reduces flow around the blade (par. 3). Thus, it would have been obvious to one having ordinary skill in the art to modify the rotor system of Seshadri by removing seal fins 74, 76 and providing a continuous distal surface of a shroud opposing a radial seal, as taught by Guemmer, to utilize a known shroud configuration which reduces flow around the blade (Guemmer par. 3).
Furthermore, Bidkar discloses a radial seal assembly is a non-contact radial seal assembly (par. 3) comprising a shoe (18) configured to translate in a radial direction (par. 55, Fig. 13).
	Seshadri discloses a seal assembly, however does not disclose a non-contact radial seal assembly with a shoe configured to translate in a radial direction. Bidkar, which is also directed to a seal assembly for a turbomachine, discloses a non-contact radial seal with a shoe configured to translate in a radial direction which provides a pressure actuated film riding seal which avoids rubbing, and wear caused by contact and improving efficiency by providing small clearances (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the rotor system of Seshadri by providing a radial seal assembly is a non-contact radial seal assembly comprising a shoe configured to translate in a radial direction, as taught by Bidkar, to avoid rubbing, and wear caused by contact and to improve efficiency by providing small clearances (Bidkar pars. 4, 6).
In regards to claim 4, the modified rotor system of Seshadri comprises the non-contact seal further comprises a housing (Bidkar 12), the shoe (Bidkar 18) being configured to translate relative to the 
In regards to claim 6, the modified rotor system of Seshadri comprises a support structure (Seshardi 36) located radially outward of the non-contact radial seal assembly, wherein the housing of the non-contact radial seal (as modified by Bidkar) contacts the support structure (Seshadri par. 28; Bidkar par. 38, see Bidkar 14).
In regards to claim 7, the modified rotor system of Seshadri comprises an axial length of the distal surface of the blade tip shroud is greater than a chord of a first blade of the plurality of blades, the axial length of the distal surface being measured between the forward surface and the aft surface of the blade tip shroud (see Seshardi Figs. 2-5, also Guemmer Fig. 1a).
In regards to claim 8, the modified rotor system of Seshadri comprises the plurality of blades is integrally formed with the blade tip shroud (par. 14 “attached”, claim 1 “coupled”).
In regards to claim 9, Seshadri discloses a compressor (14) for a gas turbine engine (10, par. 20) comprising: 
a shrouded blade assembly comprising: 
a plurality of blades (40) circumferentially spaced about a central longitudinal axis of the gas turbine engine; and
a blade tip shroud (42) fixed to a distal end of the plurality of blades and extending continuously 360° about the central longitudinal axis of the gas turbine engine (par. 24), the blade tip shroud comprising a distal surface (not labeled, outer surface of 42 not including seal fins 74, 76, see Fig. 4) oriented away from the central longitudinal axis of the gas turbine (Fig. 1), a forward surface (portion of 70, see Figs. 2- 5) oriented in a forward direction and located at a first axial end of the blade tip shroud, and an aft surface (portion of 72) oriented in an aft direction and located at a second axial end of the blade tip shroud, the second axial end being opposite the first axial end (Figs. 2-5), the distal surface extends in a direction (A) parallel to the central longitudinal axis of the gas Claim Interpretation above); 
a radial seal assembly (74, 76) located radially outward of the distal surface of the blade tip shroud; and
a stator vane assembly (34) axially adjacent to the shrouded blade assembly.
Seshadri does not disclose the distal surface extends continuously, and the radial seal assembly is a non-contact radial seal assembly comprising a shoe configured to translate in a radial direction.
Guemmer discloses a tip shroud (2) with a distal surface extending continuous between a forward surface and an aft surface (Fig. 1a).
Seshadri discloses a shroud with a radial seal, however does not disclose the shroud extending from a forward surface to an aft surface of the shroud. Guemmer, which is also directed to a radial seal in a turbomachine, discloses a radial seal assembly with a distal surface that extends from a forward surface to an aft surface, to utilize a known shroud configuration which reduces flow around the blade (par. 3). Thus, it would have been obvious to one having ordinary skill in the art to modify the compressor of Seshadri by removing seal fins 74, 76 and providing a continuous distal surface of a shroud opposing a radial seal, as taught by Guemmer, to utilize a known shroud configuration which reduces flow around the blade (Guemmer par. 3).
Furthermore, Bidkar discloses a radial seal assembly is a non-contact radial seal assembly (par. 3) comprising a shoe (18) configured to translate in a radial direction (par. 55, Fig. 13).
Seshadri discloses a seal assembly, however does not disclose a non-contact radial seal assembly with a shoe configured to translate in a radial direction. Bidkar, which is also directed to a seal assembly for a turbomachine, discloses a non-contact radial seal with a shoe configured to translate in a radial direction which provides a pressure actuated film riding seal which avoids rubbing, and wear caused by contact and improving efficiency by providing small clearances (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the compressor of Seshadri by providing a radial seal assembly is a non-contact radial seal 
In regards to claim 10, the modified compressor of Seshadri comprises a compressor casing structure housing (36) the shrouded blade assembly and the stator vane assembly (Seshadri Figs. 2, 4); and a support structure configured to couple the non-contact radial seal assembly and the stator vane assembly to the compressor casing structure (Seshardri Figs. 2, 4, pars. 22, 28; Bidkar par. 38, see Bidkar 14).
In regards to claim 13, the modified compressor of Seshadri comprises the non-contact seal further comprises a housing (Bidkar 12), and wherein the shoe (Bidkar 18) translates relative to the housing such that a proximal edge of the shoe translates toward and away from the distal surface of the blade tip shroud (Bidkar Figs. 1-2, Seshardri Fig. 2).
In regards to claim 15, the modified compressor of Seshadri comprises an axial length of the blade tip shroud is greater than a chord of a first blade of the plurality of blades (see Seshardi Figs. 2-5).

Claim(s) 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 2019/0162074) in view of Guemmer (US 2008/0310961).
In regards to claim 16, Seshadri discloses a gas turbine engine (10) comprising:
a compressor (14) including a plurality of rotor systems, wherein each rotor system of the plurality of rotor systems comprises: 
a plurality of blades (40) circumferentially spaced about a central longitudinal axis of the gas turbine engine; and
a blade tip shroud (42) fixed to a distal end of the plurality of blades, wherein an axial length of blade tip shroud is greater than a chord of a first blade of the plurality of blades (Figs. 2-5); and wherein the blade tip shroud extends continuously 360° about the central longitudinal axis of the gas turbine engine (par. 24), the blade tip shroud comprising a Claim Interpretation above), and wherein the axial length of the blade tip shroud is measured between the forward surface and the aft surface (Figs. 2-5); and
a combustor (16) located aft of the compressor (Fig. 1).
Seshadri does not disclose the distal surface extends continuously.
Guemmer discloses a tip shroud (2) with a distal surface extending continuous between a forward surface and an aft surface (Fig. 1a).
Seshadri discloses a gas turbine with a compressor having a blade shroud with a radial seal, however does not disclose the shroud extending from a forward surface to an aft surface of the shroud. Guemmer, which is also directed to a radial seal in a turbomachine, discloses a radial seal assembly with a distal surface that extends from a forward surface to an aft surface, to utilize a known shroud configuration which reduces flow around the blade (par. 3). Thus, it would have been obvious to one having ordinary skill in the art to modify the gas turbine of Seshadri by removing seal fins 74, 76 and providing a continuous distal surface of a shroud opposing a radial seal, as taught by Guemmer, to utilize a known shroud configuration which reduces flow around the blade (Guemmer par. 3).
	In regards to claim 17, the modified engine of Seshadri comprises each rotor system of the plurality of rotor systems further comprises a radial seal assembly located radially outward of the distal surface of the blade tip shroud (Seshadri Figs. 2, 4-5).
	In regards to claim 20, the modified engine of Seshadri comprises the blade tip shroud (42) is integrally formed with the plurality of blades (Seshardi pars. 14, 22).
.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 2019/0162074) in view of Guemmer (US 2008/0310961) and in further view of Bidkar (US 2014/0117624).
The modified engine of Seshadri comprises the radial seal assembly comprises a non-contact radial seal having a shoe configured to translate in a radial direction.
Bidkar discloses a radial seal assembly is a non-contact radial seal assembly (par. 3) comprising a shoe (18) configured to translate in a radial direction (par. 55, Fig. 13).
	Seshadri discloses an engine with a compressor having a seal assembly, however does not disclose a non-contact radial seal assembly with a shoe configured to translate in a radial direction. Bidkar, which is also directed to a seal assembly for a turbomachine, discloses a non-contact radial seal with a shoe configured to translate in a radial direction which provides a pressure actuated film riding seal which avoids rubbing, and wear caused by contact and improving efficiency by providing small clearances (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Seshadri by providing a radial seal assembly is a non-contact radial seal assembly comprising a shoe configured to translate in a radial direction, as taught by Bidkar, to avoid rubbing, and wear caused by contact and to improve efficiency by providing small clearances (Bidkar pars. 4, 6).

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 2019/0162074) in view of Guemmer (US 2008/0310961) and in view of Bidkar (US 2014/0117624), and in further view of Kruger (US Patent 5,037,273).

	Seshadri does not disclose a rotor disk integrally formed with the inner diameter shroud, the rotor disk is formed with shrouded blade assembly.
	Kruger discloses a rotor disk (2) integrally formed with the inner diameter shroud (Fig. 1), the rotor disk is formed with shrouded blade assembly (see blisk, Col. 3, line 64).
	Seshadri discloses a compressor with the shrouded blade assembly, however does not disclose a rotor disk integrally formed with the inner diameter shroud. Kruger, which is also directed to a compressor with a shrouded blade assembly, discloses a rotor disk integrally formed with the shrouded blade assembly which is a known construction that eliminates the need to attach the blades to the disk and decreases the number of the of components in the compressor. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the rotor system and compressor of Seshadri by providing a rotor disk integrally formed with the inner diameter shroud, the rotor disk is formed with shrouded blade assembly, as taught by Kruger, to eliminate the need to attach the blades to the disk and to decrease the number of the of components in the compressor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745       

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                     
9/16/2021